Dissenting Opinion by
Judge, Blatt :
I must respectfully dissent. In reversing the action of the Civil Service Commission (Commission) in this case, the majority relies upon this Court’s decision in Baron v. Civil Service Commission, 8 Pa. Commonwealth Ct. 6, 301 A.2d 427 (1973). The two cases are remarkably similar but here the Court reverses the Commission whereas in Baron we affirmed.
Both here and in Baron the Commission concluded that the civil service employer lacked sufficient evidence to justify dismissal of the employee involved, and that the evidence warranted only a suspension. The Commission, therefore, both here and in Baron, ordered reinstatement of the employee without back pay, an order which, of course, brings about the same *259effect as would have resulted from a suspension by the employer in the first place. Here the Court finds that the Commission had no. power to take such action, but in Baron we concluded otherwise:
“The Commission’s adjudication is confusing because, while it states that the evidence was insufficient to warrannt a dismissal and while it clearly orders reinstatement, it also notes that the evidence would warrant a suspension. This reference to suspension is unfortunate in its possible implication that a suspension was being imposed, for, of course, the Commission has no authority to order a suspension in lieu of dismissal. Warner v. Civil Service Commission, 5 Pa. Commonwealth Ct. 169, 289 A.2d 519 (1972). The adjudication here, however, can be ■ understood and affirmed without any such implication, for it clearly orders d reinstatement, not.a suspension. And, although the accompanying denial of. back pay imposes a penalty similar to that which would have accom-. panied a departmental suspension without pay, such-penalty is within the Commission’s power to impose, especially when, as here, its imposition indicates no abuse of discretion.” 8 Pa. Commonwealth Ct. at 9, 301 A.2d at 429. (Emphasis added.)
In describing the Commission’s action in this case, the majority curiously paraphrases our language in Baron but, rather than affirming as in Baron, the majority reverses and upholds the dismissal of the employee. I believe that the Commission’s, order, should be. affirmed in keening with our prior-opinion in Baron.